DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 06/22/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20170197439 to Okushima et al. (hereinafter “Okushima”).
With respect to claim 1, Okushima discloses a liquid ejection head in which a plurality of ejection modules are arrayed on a flow path forming member (3), wherein each of the ejection modules includes a support member and a recording element substrate provided on the support member (11, 15, 30, 511), the recording element substrate includes a liquid supply channel and a liquid collection channel each extending in a direction in which the ejection modules are arrayed (10, 18, 19), and a plurality of ejection ports arrayed in the direction, the support member includes a plurality of supply-side liquid communication ports through which to supply a liquid to the liquid supply channel and a plurality of collection-side liquid communication ports through which to collect the liquid from the liquid collection channel, the plurality of supply-side liquid communication ports and the plurality of collection-side liquid communication ports are alternately arranged along the direction (17a, 17b, 21a, 21b), and the plurality of ejection modules are arrayed on the flow path forming member such that a closest pair of liquid communication ports in adjacent ends of two adjacent ejection modules are both supply-side liquid communication ports or collection-side liquid communication ports (200, 2200 FIG.s 1-54).
With respect to claim 2, Okushima discloses wherein the plurality of ejection ports included in the recording element substrate communicate individually with a plurality of corresponding pressure chambers, each of the pressure chambers includes: a recording element which is driven to eject the liquid from the ejection port communicating with the pressure chamber; a supply port through which the liquid is supplied to the pressure chamber; and a collection port through which the liquid supplied from the supply port is discharged from the pressure chamber after passing through the pressure chamber, the supply ports and the collection ports included in the plurality of pressure chambers are arrayed along the direction, the liquid supply channel communicates with the plurality of arrayed supply ports and is arranged on one side of an array of the plurality of ejection ports, and the liquid collection channel communicates with the plurality of arrayed collection ports and is arranged on another side of the array of the plurality of ejection ports (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 3, Okushima discloses wherein the flow path forming member includes: a common supply flow path and a common collection flow path provided in common to the plurality of ejection modules; individual supply flow paths provided for the respective supply-side liquid communication ports and connecting the supply-side liquid communication ports and the common supply flow path; and individual collection flow paths provided for the respective collection-side liquid communication ports and connecting the collection-side liquid communication ports and the common collection flow path (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 4, Okushima discloses wherein the recording element substrate includes: supply-side openings through which the supply-side liquid communication ports communicate with the liquid supply channel; and collection-side openings through which the collection-side liquid communication ports communicate with the liquid collection channel (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 5, Okushima discloses wherein the recording element substrate includes a lid member arranged on a surface of the recording element substrate which is to be laminated on the support member, while covering the liquid supply channel and the liquid collection channel, and the supply-side openings and the collection-side openings are provided in the lid member (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 6, Okushima discloses wherein an arrangement of the supply-side openings and the collection-side openings in the recording element substrate provided in one of the two adjacent ejection modules and an arrangement of the supply- side openings and the collection-side openings in the recording element substrate provided in the other of the two adjacent ejection modules are line-symmetric (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 7, Okushima discloses wherein the recording element substrate has openings formed both at positions where the supply-side openings and the collection-side openings are to be provided when the recording element substrate is one of the two adjacent ejection modules and at positions where the supply-side openings and the collection-side openings are to be provided when the recording element substrate is the other of the two adjacent ejection modules, and each of the plurality of ejection modules arrayed on the flow path forming member includes the recording element substrate as provided on top of the support member such that some of the openings formed in the recording element substrate are dummy openings which are closed and do not function as the supply-side openings or the collection-side openings (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 8, Okushima discloses wherein the support member has dummy liquid communication ports corresponding to the dummy openings provided in the recording element substrate in addition to the supply-side liquid communication ports and the collection-side liquid communication ports (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 9, Okushima discloses the liquid ejection head according to claim 3; a storage part that stores the liquid; and a liquid transfer part that performs supply and collection of the liquid between the storage part and the liquid ejection head (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 10, Okushima discloses wherein the liquid transfer part causes the liquid to flow through the common supply flow path, the individual supply flow paths, the liquid supply channels, pressure chambers having the ejection ports, the liquid collection channels, the individual collection flow paths, and the common collection flow path sequentially in this order (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 11, Okushima discloses a liquid ejection head comprising a liquid ejection unit in which a plurality of ejection modules are arrayed on a flow path forming member (3), wherein each of the ejection modules includes a recording element substrate and a support member supporting the recording element substrate (11, 15, 30, 511), the recording element substrate includes a plurality of arrayed pressure chambers each including an ejection port from which a liquid is ejected (10, 18, 19), a recording element which is driven to eject the liquid from the ejection port (10, 18, 19), a supply port through which the liquid is supplied to the pressure chamber, and a collection port through which the liquid supplied to the pressure chamber is discharged from the pressure chamber after passing through the pressure chamber, a liquid supply channel communicating with each supply port of the plurality of pressure chambers, which is disposed on one side of an array of the ejection ports of the plurality of pressure chambers, and a liquid collection channel communicating with each collection port of the plurality of pressure chambers, which is disposed on another side of the array of the ejection ports (17a, 17b, 21a, 21b), the support member includes at least two supply-side openings through which to supply the liquid to the liquid supply channel, and at least two collection-side openings through which to collect the liquid from the liquid collection channel, the plurality of ejection modules are arrayed on the flow path forming member such that each array of ejection ports of the plurality of ejection modules form an overall array of ejection ports as a whole, the flow path forming member includes a plurality of individual supply flow paths connected to the supply-side openings of the plurality of ejection modules, a plurality of individual collection flow paths connected to the collection- side openings of the plurality of ejection modules, a common supply flow path to which each of the plurality of individual supply flow paths is connected, and a common collection flow path to which each of the plurality of individual collection flow paths is connected, in each of the plurality of ejection modules, the supply-side openings communicating with the liquid supply channel are disposed on the one side of the array of the ejection ports whereas the collection-side openings communicating with the liquid collection channel are disposed on the other side of the array of the ejection ports, in one of two adjacent ejection modules among the plurality of ejection modules, the supply-side openings and the collection-side openings are alternately arranged in an order of a supply-side opening, a collection-side opening, a supply-side opening, and a collection-side opening from one end toward the other end in a direction in which the ejection ports are arrayed, and in the other of the two adjacent ejection modules, the supply-side openings and the collection-side openings are alternately arranged in an order of a collection-side opening, a supply-side opening, a collection-side opening, and a supply-side opening from the one end toward the other end in the direction in which the ejection ports are arrayed (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 12, Okushima discloses wherein the liquid ejection head is formed by arraying a plurality of pairs each including the one ejection module and the other ejection module (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 13, Okushima discloses wherein the recording element substrate of each ejection module has both a first set of openings provided at positions corresponding to the supply-side openings and the collection-side openings on the support member of the one ejection module and a second set of openings provided at positions corresponding to the supply-side openings and the collection-side openings on the support member of the other ejection module so that the recording element substrate can be used in either of the one ejection module and the other ejection module interchangeably in arrangement (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 14, Okushima discloses wherein the support member of each ejection module has openings to function as the supply-side openings and the collection-side openings in the one ejection module in communication with the first set of openings of the recording element substrate and openings to function as the supply- side openings and the collection-side openings in the other ejection module in communication with the second set of openings of the recording element substrate so that the ejection module can be used as either of the one ejection module and the other ejection module interchangeably in arrangement (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).
With respect to claim 15, Okushima discloses wherein the liquid ejection unit causes the liquid to flow through the common supply flow path, the individual supply flow paths, the supply-side openings, the liquid supply channels, the supply ports, the pressure chambers, the collection ports, the liquid collection channels, the collection-side openings, the individual collection flow paths, and the common collection flow path sequentially in this order (3, 10, 11, 15, 17a, 17, b 18, 19, 21a, 22b, 30, 200, 511, 2200 FIG.s 1-54).



Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20170197420 to Okushima et al. discloses supply passages each communicating with one portion of each of a plurality of pressure chambers and a plurality of collection passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853